OFFICE OF THE ATTORNEY GENERAL      OF TEXAS
                           AUSTIN




EIonorableSE.P. EO~II, Jr.
county    kudltor
#aller County
Eemp~toad, Texnls
Denr 8lr:




              “L. The Auditor*8lutb o r ityrO@irdiW the ti-,
         mod., and manner of mak%ry reporta to the w4ltor   by
         county offloor* who oolleot or reoeitr money8, revenuee,
         oto.
                                                                        62

Ronorable     xi. P. ?!erms, Jr.,   Paga 8


            “3.  Xbethar the County Auditor has power
     to adopt an4 enroroe suoh regulations    not lnaon-
     :~ist.ant with the Constitution and lawn, as he may
     deen: eeaential  to the speedy and proper collectlon,
     cheaking, and aocounting of the revenues end other
     fun48 md ieea belcnglng to the county.

           “4.  Whether County Treasurer oan lawfully   pay
     money out of the County Troawry either for oommls-
     alone due herself  or for prinolpel   and Interest py-
     aenta in bonds (except In pursuanae of a oertiiloate
     or warrsnt from aone cffioer   authorized by law to issue
     the samo. ( (Art. 1713).
            -‘S.AUditGrs  authority  to require trramrer    to
     subalt  a detailed  monthly report to him, to be in turn
     eubmftted to the Comlsslonrrs~     Court.  Is not idma
     to make euch reports by Treasurer a violation     of the
     law7
           “6.  The legality    or paying rent for offloe    of
     Treasurer,   this office  bei-   aorom the street    frola
     Court House in privately     mm04 bullding.    This bullb-
     ing oonslste    OS two rooms, one or whloh is dedlaated
     for treaeursFs offices,     an4 the other room being used
     by Treasurer for &n abstract     otflce  whloh is operate4
     by Treaeurer.
           qhougiz this county pays part or Treasurers offloc
     rent, it furnishes ofmes    to County Agent, 014 Age As-
     airtance worker, AAA, and W. P. A. Lunoh Room 8upervi8or,
     in the Court Fouse or its annex,
           “The facts are that County Treasurer dedloatee most
     3f ssrvlass   to abstaaot office and doss not want orfioe
     In Court Souse, but wanto us to pay part of rent of
     Abstract orrlce.-
             As etated in Texas Jurisprudenoe,    Voluaie 11, Wge
ml,    “T,he general  duties of the ruGlt.or are  to keep an over-
sight of all the officers     of the oounty, . . . who a&y be au-
thorized or required to reaelve or oolleot       money for the use
of or belonging to the oounty, and to see to the &riot         en-
foraement cf the law governing county financea.         core epaoifi-
celly,   it is his duty to examine r.coount.6 and reports,    oount
cash, presarlbs forms and rules to be use4 in the oolleotton
                                                                            63

Honorable   K. P. Hermr, Jr.,   Page 3


of county revenuee     and reaelvs bids for material an4 aup-
plieE*    Re 1s required to keep enumerated aocounte, make
quarterly and annual. financial   reports to the aotieeionera*
court, and must prepare the annual budget.     The aounty audit-
or elao ererolsea    oontrol over the flnanoes of improvement
diatrfcts   of varfoun klndta.
            *The auditor exerolsea     control over   and haa the
ouatody   of the reoords,    peper8 of his orrloe,    an4 auppllea
the oomlaalonera*      oourt with auoh lnrormatlon     oonoernlng
the arfaira     of the oounty aa will enable that     body Properly
and effloiently     to dlaoharge   its duties . . .   .*
            Artiole   1436, Vernon*s Annotated   01~11 Statutea,
read8 a a. r0110wa:
            “He shall presorlbe an4 prepare the lorats to
     be used by all persona in the oolleotion      of oounty
     revenues, funds, reee an4 all other moneys       and the
     mode en4 manner of keeplag an4 atatlng thejr aooounta,
     an4 the time, mode and manner of making their reporta
     to the auditor,    also the mode an4 manner of making
     their annual report of office    feea oolleoted   an4 dla-
     burned, an4 the amount refunded to the county in ex-
     oecI8 of those allowed under the general fee bill law.
     He &all have power to adopt and eaforoa auoh regula-
     tiona aot inconsistent    with the oonstitution   an4 lara,
     aa he may deem eeaentlal    to the speedy and proPar col-
     leotlon,   oheokiag an4 aooouatlng of the revenuea an4
     other funds and feea belonging to the oounty.W
            Pour first    three questions,    quote4 above, are 80 un-
limIted an4 broad that we oan anawsr them in a general aienner
only.   Artiole    1056, mpa,     requiree that the oounty auditor
ahall preaorlbe and prepare the forms to be ueed by all Rer-
lona in the collection       of oounty revenuea, f’undo, fee8 and all
other moneys. Thle atatute further requires the oounty auditor
to prescribe     the mode and menner of keeping an4 stating their
saoounts and the time, mode and manner of making their reports
 to the auditor,    also the mode an4 manner of m&in& their annual
rapol’t of office    fees aolleoted    an4 disbursed,   end the aaiount
refunded to the oounty In exoeee of those allowed under the
gensrsl  ree lew.      This statute further provide8     that the oounty
auditor shall have the power to adopt and anforoe auoh reguti-
 tione not lncoaeistent      with ,the oonrtltution   an4 laws, aa he
mey deen essential      to the speedy and proplar oolleotian,    aheoklng
Bonorable   W. k. Emme, Jr.,    Fme4 C


  na acoountlng or the r4r4nu48 and      other   rm8   and r04e be-
! ongfng to the oo!lzltp.
          -:'e havr anwarred your fir6t     thr44 qubstions in the
preOa8lng paragraph, end now aonsider       your fourth  qu44tIon.
Art1010 1713, Vbrnon'a .m0t4t4a     clrll    Statutea,  3rorld44;
            "The aounty trraeumr    4hall not psy any money
      out 0r th4 aounty   tr4aeuq   4ra4pt in purruanar 0r
     a 04rtirioat4    or warrant rrom ran4 orriO4r authorized
     by law to 188~4 th4 eam4; and, ii euoh tr44eur4r      shall
     bar4 any doubt or th4 14g4llty      or proprl4ty or any
     ordrr,   440~44, O4rtlrlaat4,   or warrant prreentad to
     him ror payei4nt, he shall not p4y th4 ema4, but shall
     mak4.rsport thw4of      to th4 oommleelon4ra* 4ourt ror
     their aoneldwetion     and Uir4ation.w
             It has b44n hsld in th4 4ae44 of Colll4r v. I%aoook,
54 s. vi. 1085, 064 1. Frobo484       86 8. IT. 688 and othsr an844
that thle etatut      do48 not appiy to eohool rund8, 4~33 r0r th4
purpoe44 of this opinion sohool funds are not aoneitl~md. In
th4 0484 Or tTU4048 CoUaty 0. Oue84U, 21s S. Ji. 725, it ~44 h4ld
that thle art1414 151~48 the tr44eur.r no dleor4tlon         to mke p4y-
m4nte without b4lng authorlsbd by 08rtlflOat4         or *nszxnt, nnd
that h4 le llabl4 for so doing, r4gardleee or custom wbrrby th4
oounty troeeursr     paid alaime without first    obtalnhg    warrants or
outiri44t48.      How474r, this holdln$ was r4vereeb       in th4 0484
0r ouae4tt v. xu404r county, es5 8. w. 667, wherein It *Is hsld
that pa-nte      by 4 oounty tr4aeurrr ior th4 b4mflt        and purp0848
or ths aounty fn pur4uanao of his oapaoity aa puraha8lng agent,
m4dr u&r      an order of th4 Oo119188lm4re~ aourt or upon th4
r4quleltion    0r th4 aounty judg4 OF 60mml.4810n4~, lnstsad 0r in
pureuano4 or aertlrlaat4e      or werrant4, 6UOh paynrsnte ~w4r4 prop4r
ar4dlte in ravor ot tha treasurer       If therbaft4r   In hu4 ooure4
th4y are approved and ratlfi4d      by th4 00e8deBl0Mr4*      oourt,
th4 payr4nte bcdng euah as w4r4 within th4 pOw4r of th4 Oanaale-
8lon4re~ oourt to dlr4Ot, notwithstanding        th4 artiole   provided
that th4 aounty tr4aeur4r eh411 not pey out any mossy crxospt In
pur4u4na4 or 04rtiriO4t44      or warrants.    Th4r4ror4, It is our
opinion that unl4ee th4 oounty tr4aeur4r and uommi4elen4r4*
oourt or the county judge have acted ln the eiannar         44 above
stated,    the county tr44eur4r   oenn4t lawfully    pay money out Or
the Oounty tr4aaury 4ither ror        oo15Ieei0ne due htasslf     or r0r
prlnclpal    and interest  peyamnte on bonds, without first        obtain-
ing warrants or aertlriaetse      ee r4qulr4d by nrtlol4     17l3, eupre.
Bonorable .:. P. Herm4, Jr.,    Peg4 5


           In reply to your rirth quentlon, your att4ntlon  18
directed to Art1014 1711, Vdrnon'e Annotated Civil Statut46,
which provides:
            "R: shall render a d4tailad report at every
      regular   tern   tha commiseicner4'
                        of                 court of his
     county of all the moneys received end dlsburead by
     him, of all d4bts due to and from his aounty, end
     of all othar prooeedlngs In him oirlccs,and shall
     exhibit to said oourt at 4very such tarm all his
     books and aoaounta for th4lr lnepeotlon    and all
     vouchers r4latin$   to the emm4, to be audlt4d and
     allow4d.n
            Vi4 have b44n unable to find eny 4tatutee mqulrlng
 the aounty treasurer    to submit a d4tall4d monthly rsport to
 the oounty auditor,   to be la turn submittedto the CoWa-
 4lon4re’ Court.    It is apparent that under ths above mentioned
 etatut   (Art1014 1711) tha oounty treasurer le requlrsd to
ipaks a detall4d rsport at sv4ry regular term of th4 Coeunie-
 slonars'  Court of his county ea s4t out in said etatut4,        It
is our opinion that if the uounty Measurer         oompll4a vrlth.Ar-
tic14 1711, supre, th4 county auditor      aennot require   him to
 rubmit a detailed   monthly rsport to him, to b4 in turn eub-
mitt46 to the Commlaeionsre' Court.       Rowever,   under th4 broad
powers conferred upon the Auditors by Artiol4        1650, ths Auditor
may r4qulra th4 oounty tr4aeurer to rurnish him a aopy of hla
lponthly report before ths sane ia fil44 with or prrs4ntrd to
the Oommleelon4ra~ Court.
           In anew4r to your sixth question, w4 call your att4n-
tlon to Artial48 16O3 and 1605, Varnon*e Annotated Clvll Stat-
ut4s.  Artiols  1603 provides:

           *Ths county commI8eIon4re* oourt of seah aounty,
     aa soon as praotioable    after th4 4etabllsha4nt of a
     oounty s4et, or after its removal rrom on4 plaoe to
     anoth4r, shell provide a court houa4 and jell for ths
     oounty, end offi       ior county Ofiio4r8 et 4uoh 4OUnty
     a4et and ksap ths earn4 in good rBpalr.*
           Art1014 1605 prvvid48,    ln part,   that:
           "The coJnty judge, sheriff, ol4rke of ths district,
     and of the aounty aourt4, oounty tr4a4ur4r,  aea44eor or
     taxds, colleotor  0r taxes, oounty aurvryor end oounty
Eonorablca 5. P. Hems,      Jr.,   Page   6



        ettorney of ths eeveral count144 of this Stat4 shall
        k44p their offlcsa at the county eeata of th4lr r4-
        spaotlve countl44, . . ."
             Section 1 of Art1014 3S99b, Vernon's     mnotat4d   Clvll
Statutas,    provides, In pa&as   Pollows:
               "Them shell be allow44 to County Judges, Clerks
        or the Dletrlot      snd Gounty Courta, sh4rlrre,    county
        Tr4aeur4re, Tax Aeeeesore and Coll4otora.         arah books,           \
        stationery,    lnaludlng blank ball bonds and blank mm-
        plaints,    and oillo    iurnlturo as may b4 n4areeary ior ~~--~.-__~   Ii
        th4lr 0rri044,     to be paid ror on th4 ora4r or th4 com-
        afeelon4ra~    aourt out or th4 County Tmaaury$ and
        eultable ofr1048 shell also be provided by the aommie-
        elon4re~ court for eel4 oirlarre       at ths 4xpme4 of th4
        oounty. . . .*
             It will be not44 that the abov4 msntloard etmtut4e
40 not require that th4 aounty Ottlo4re -44         th4xMn ahal&
keap their orrla~e in the aourthouea, but only requlree       th&
euoh ofrlorre    ehmll k44p th4lr r4ep4atlv4   oSil448 at th4
oounty seat and that such oifio44     shall b4 provld4d by th4 Coa-
tieeion4ra1    Court for eald county ofilcere as named In th4
etatut      at th4 expsnee ot the oounty.    Th4r4ror4, you ar4
reep4otrully    advlasd that It la our opinion that It is th4
duty or th4 aoemleeion4re~    oourt to furnish the County Tr468-
urer an offloe at the oounty esat whether inthe oourthouee
or not, and that the expenee or rurr&ehingeuah ortio4 must
b4 paid by ths oounty.      wh4r4 the County Treasury has on ab-
etraot orrio     In aonn4atlon with 'th4 tredeur4r*s of2lw   and
wh4ra It la nao4eeary to h4v4 eddiblonal      ofrIo spa04 rOZ! th4
abstract olflcs,    w4 ace ol the opinion   that th4 county oannot
14gally pay the ofrlo4 r4nt ror th4 abstract orriaa.       How4v4r,
me above atat4d, it le the duty at th4 comieleelonere~      oourt
to provide the County Treasurer   with an ottlo   for that pur-
porn4 and It Is within th4 dIeor4tlon  of th4 comn~eeion4re*
aourt to 44tenuin4   what portion 0r the orrlc4 rent th4 county
will pay wh4re the two oSilo4e era tog4ther es in th4 oar4
under consldsratlon.
           This answer Ia pr4dloeted upon the aesuoiptlon that
there  Is no available otiloo  in the aourthoua4 for th4 County
Treasurer. How4v4r, If there 18 an avallab14 ofiioe     In th4
oourthoue4 and the Treeeur4r does not 44aIr4 to us4 the 4aI44,
but pr4r4re an off104  outeldo the oourthous4 then th4 OoUty




                       .
                                                                             ,. .-.
                                                                                      6:


Honorable   W. P. Herms, Jr.,     Page 7


would not be liable     for   any offloe    rent whatsoever.
          This opinion 1s not to be conetrued a8 holdlag
that the County Treasurer has the right to maintain an4 oon-
4uot an abstraot 0rri0e  In hla orriO   in the courthouse in
conmotion  with the Treaaurer*s offlce.
            Trusting   that   the foregoing    rully   anawer8 your ln-
qulry , we are

                                                Your6 very tNly
                                           AT!f’ORNEYQaYERAL OF TEXAS



                                           B,wuL
                                                       Ar4al.l    Willlams
                                                                 Aarlatant



AIRaBBE